Citation Nr: 1426408	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fractures, and assigned a 10 percent evaluation for that disability, effective January 8, 2010-the date on which she filed her claim for service connection.  The Veteran timely appealed her assigned evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations of her feet in April 2010 and July 2012.  The Veteran and her representative argue on appeal that the most recent VA examination was inadequate as the examiner "did not acknowledge flare-ups that are productive of pain on manipulation and swelling on use . . . requiring [a] remand to determine the severity of flare-ups and attenuating manifestations of the Veteran's condition prior to final appellate adjudication."  

In light of the Veteran's arguments on appeal, the Board finds that a remand is necessary in order to afford her another VA examination which adequately addresses the current severity of her disability, to include the severity of the disability during flare-up.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Grand Junction VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her bilateral foot disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of her bilateral foot disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's feet.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should comment on whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, including whether the manifestations noted in Diagnostic Code 5276 for each level of severity are present.  The examiner should specifically discuss the Veteran's symptomatology during flare-ups and estimate whether such symptomatology on flare-up manifests to such a higher degree of disability (e.g., in the examiner's estimation, during flare-up, does the Veteran experience accentuated pain on manipulation and use, and swelling on use, whereas she would otherwise have moderate pes planus during nonflare-up?).

The examiner should also address whether the service-connected bilateral pes planus and plantar fasciitis status post healed metatarsal stress fractures results in pes cavus, hallux valgus, hallux rigidus, hammertoes, and/or malunion or nonunion of the tarsal or metatarsal bones of the feet.  

Finally, after assessing all of the above, the examiner should comment on whether the Veteran's aggregated symptomatology associated with her service-connected feet disability, particularly during flare-up, is severe, moderately severe, moderate, or mild in nature; such should be expressed for each foot individually.

The examiner should also discuss the effect of the Veteran's bilateral foot disability has on her employment; and if unemployed, opine as to whether such disability precludes substantially gainful employment.  A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of her bilateral foot disability.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

